UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6653


PATRICIA ANN ALDRIDGE,

                   Petitioner – Appellant,

             v.

DAVID BALLARD,

                   Respondent – Appellee,

             and

DALE HUMPHREYS, Warden,

                   Respondent.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cv-00827)


Submitted:    September 24, 2009               Decided:   October 2, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patricia Ann Aldridge, Appellant Pro Se. Dawn Ellen Warfield,
Deputy Attorney General, Robert David Goldberg, Assistant
Attorney General, Darrell V. McGraw, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Patricia         Ann    Aldridge        seeks     to    appeal      the     district

court’s    order       accepting           the    recommendation        of     the    magistrate

judge     and    denying         relief      on     her     28    U.S.C.       §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate           of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                  A certificate of appealability will not

issue     absent       “a       substantial         showing       of    the        denial    of     a

constitutional         right.”             28     U.S.C.      § 2253(c)(2)          (2006).         A

prisoner        satisfies          this          standard        by    demonstrating             that

reasonable       jurists         would       find      that      any    assessment          of     the

constitutional         claims         by    the    district       court    is      debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                         We have

independently reviewed the record and conclude that Aldridge has

not     made    the    requisite            showing.           Accordingly,          we     deny    a

certificate       of     appealability             and      dismiss      the       appeal.          We

dispense        with    oral          argument      because       the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                          DISMISSED

                                                   3